DETAILED ACTION
1.	This action is in response the communications filed on 03/05/2021 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2017 /0003200 A1) in view of Felemban (US 2016/0356665 A1) in further view of Pilcher ("Nonlinear Classifier Combination for a Maritime Target Recognition Task"). 
In regard to claims 1, 8 and 15, McDowell teaches: A pipeline rupture detection system, comprising (McDowell, [0002] "The present invention also relates to a system for maintaining the stable operation of the pipeline, monitoring potential destabilizing events and pinpointing the location of the same in order to enact sufficient remedial measures to avoid or prevent a catastrophic destabilized event (e.g., leak, rupture or equipment failure)."): a display device; (McDowell, [0050] "To manage and monitor the operation of the pipeline network 100, various processor based devices, such as remote monitoring devices [the display device] 120, 121 and 122 a-122 n, are utilized to collect and communicate data about operational settings... These remote devices 120, 121 and 122 a-122 n may also include monitors, keyboards, pointing devices and other user interfaces for interacting with an operator.") at least one processor; (McDowell, [0050] "To manage and monitor the operation of the pipeline network 100, various processor based devices...") and at least one computer-readable storage medium storing one or more processor-executable instructions, said processor-executable instructions including instructions comprising: (McDowell, [0051] "The remote devices 120, 121 and 122 a-122 n receive, process and store the various control signals in local memory.")
… a third-law engine configured to analyze the input data for pressure changes in the pipeline (McDowell, [0047] "In particular, a real-time optimizer (RTO) [a third-law engine] is utilized with a Supervisory Control and Data Acquisition (SCADA) unit to detect destabilizing events in the pipeline by detecting pressure reactions [pressure changes] within the pipeline, comparing these reactions with empirically determined acceptability for the current pipeline mode, eliminating those reactions caused by known pipeline events, using a method of sonar distancing to determine where the pressure reactions originated, and evaluating other real-time operational data to corroborate the occurrence of a rupture."; [0069] "In order to provide the information regarding the detection of pressure waves to the RTO 210, the remote devices 120, 121, and 122 a-122 n interact with Data Communication Module 206, the SCADA Application 204 and into the database 208. From there the RTO 210 retrieves the data [input data] as needed by its algorithms.") represented by the input data relative to operating state changes of the pipeline represented by the input data, and (McDowell, [0021] "Similarly, the normal operation of pumping units within the network (i.e., turning pumps on, off or adjusting a variable frequency drive) [e.g. the operating state changes of the pipeline] may create a pressure wave within the network giving rise to an alarm. These pressure waves reflect normal pipeline operation but may give rise to hundreds of false alarms on a daily basis. The dynamic nature of the system in accordance with the present invention provides effective alarm management to reduce the overall occurrence of the false alarms..."; [0022] "The method includes sensing one or more pressure waves within the pipeline network at predetermined locations within the pipeline network, automatically adjusting a predetermined stable operating threshold for the pipeline network [relative to operating state changes] at the predetermined locations based upon at least one of the operating mode [operating state] of the pipeline network, current operating conditions in the pipeline network and current operating events in the pipeline network..."; When the normal operating state changes, the pressure loss is automatically adjusted based on the current operating state) generate a second status determination indicative of whether the pipeline is ruptured (McDowell, [0022] "... The method may further include determining [a second status determination] whether or not a subsequential decompression characteristic is present following the detection of a variation in sensed pressure waves. When the characteristic is present, an alarm is generated indicating the presence of a leak [pipeline ruptured].") based on the third-law engine's analysis of the input data relative to the operating state changes of the pipeline; (McDowell, [0022] "The method includes sensing one or more pressure waves within the pipeline network at predetermined locations within the pipeline network, automatically adjusting a predetermined stable operating threshold for the pipeline network at the predetermined locations based upon at least one of the operating mode of the pipeline network [the operating state changes], current operating conditions in the pipeline network and current operating events in the pipeline network, and determining the presence of a possible destabilizing event in the pipeline network by determining whether or not the sensed pressure waves exceed the adjusted predetermined stable operating threshold."; As addressed above, the analysis on the pressure change takes into account the normal operating state changes.)
a rate of change combination engine configured to analyze the input data for changes to the one or more physical properties occurring at rates that exceed predetermined physical limits of the pipeline, and generate a third status determination indicative of whether the pipeline is ruptured (McDowell, [0007] "… a device and method for the detection of leaks in a pipeline. Wall utilizes a transducer for measuring instantaneous pipeline pressure. Wall utilizes a computer [a rate of change combination engine] to compare rates of change of the measured pressure [input data for changes in physical properties (pressure)] at successive preselected and fixed timed intervals at isolated nodes. The computer compares the measured rate of change with a preselected total change in a specified characteristic at that node. When the measured rate of change exceeds the preselected maximum total change [predetermined physical limits], an alarm is triggered indicating [a third status determination] the possibility of a leak or rupture.") based on the rate of change combination engine's analysis of the changes to the one or more physical properties; and (McDowell, [0007] "... rates of change of the measured pressure [the changes to the physical properties (pressure)] at successive preselected and fixed timed intervals at isolated nodes. The computer compares the measured rate of change with a preselected total change in a specified characteristic at that node.")
... on the display device indicative of whether the pipeline is ruptured. (McDowell, [0047] "From the analysis, if a possible destabilizing event is detected, an alarm is generated via the SCADA unit to alert the operator of the pipeline network. The information used to assess the possibility of a rupture [the pipeline is ruptured] may be provided to the operator either graphically, audibly or textually or any combination thereof."; [0050] "To manage and monitor the operation of the pipeline network 100, various processor based devices, such as remote monitoring devices [the display device] 120, 121 and 122 a-122 n, are utilized to collect and communicate data about operational settings... These remote devices 120, 121 and 122 a-122 n may also include monitors, keyboards, pointing devices and other user interfaces for interacting with an operator.")
McDowell does not to teach, but Felemban teaches: a support vector machine configured to analyze input data with a supervised machine learning algorithm, and generate a first status determination indicative of whether a pipeline is ruptured based on said analysis, (Felemban, [0029] "Embodiments described herein reduce communication overhead by processing raw data on sensor nodes [input data] directly and reporting the detected events only. An intelligent machine learning based algorithm can provide considerable accuracy for detection of slow and small leakages [ruptured] in natural gas and oil pipeline monitoring WSNs. Methods of support vector machine (SVM) uses optimal kernel function parameters and Gaussian mixture model (GMM) in multi-dimensional feature space.";  [0037], "machine learning techniques to detect the presence of leakage in the pipelines [whether a pipeline is ruptured]. Sensor nodes acquire NPW data from the pipeline network… Support Vector Machine (SVM) classifiers are trained on resulting feature vectors, along with targeted labels of class. The classifiers are used to detect the status of failure in pipelines [a first status determination]."; See Fig.6, WSN node process / analyze sensor data with SVM classifiers. ) wherein the input data comprises information related to one or more physical properties of one of more components of the pipeline; (Felemban, [0093] "FIG. 6 illustrates an interconnection network 600 of a WSN node 610"; [0094] "WSN node 610 is interfaced with various actuators and controllers 645 through an actuation command channel 650. Actuators 645 include, but are not limited to motors, valves, solenoids, relays, alarms, emergency services, speakers, and various light indicators. WSN node 610 is also interfaced with various sensors, such as pressure sensors 655, humidity sensors 660, temperature sensors 665, flow rate meters and/or sensors 670, and other application-specific sensors 675 through software algorithm channel 640."; Pressure, humidity, temperature and flow rate are physical properties of components of the pipeline. Components of the pipeline system can include controllers, valves and sensors.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell to incorporate the teachings of Felemban by including SVM of Felemban as one of the multiple models that are combined by the neural network combiner. Doing so would allow the system to improve performance by experience for classification problems. (Felemban — [0038]) 
McDowell and Felemban do not teach, but Pilcher teaches: a neural network combiner configured to execute, based on the first, second, and third status determinations, a neural network algorithm, (Pilcher, p. 2 "Classifier combination is attempted to improve correct classification at the cost of increased complexity. In this research, three combinations are used: median rule, sum rule, and a proposed nonlinear combination using a neural network combiner."; p. 3 "This scheme referred to as System I includes the individual classifiers (Bayes, Neural Network, Nearest Neighbor) [the first, second, and third status determinations] and their combination using rules (sum and median [8],[9]).")

    PNG
    media_image1.png
    352
    506
    media_image1.png
    Greyscale

such that the first status determination, the second status determination, and the third status determination are input into the neural network combiner, the neural network combiner is further configured to generate, based on the input and analysis performed by the executed neural network algorithm, a final status determination... (Pilcher, p. 3 "The setup for the proposed neural network combiner is shown in Fig. 4 and referred to as System II. The idea is to employ a neural network to combine the results of the ensemble of classifiers in a non-linear manner. The normalized discriminants of all three classifiers are used as inputs to another neural network whose job is to combine their decisions."; the neural network combiner generates the final status determination by combining multiple classifiers.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell and Felemban to incorporate the teachings of Pilcher by including the neural network combiner. Doing so would make the performance better than the individual classifiers and their combination using rules. (Pilcher, p. 4 "The percent correct classification of the nonlinear combination is found to be 92.4% which is better than the individual classifiers and their combination using rules.")
	Note that claim 8 and 15 recite the same substantial matter as claim 1 only differing in embodiment. The embodiment difference of: 
(Clm. 8, 15 ln. 3-4, 4-5 resp.) receiving pipeline data from a supervisory control and data acquisition system, the pipeline data representing one or more physical properties of a pipeline; is taught by (McDowell, [0047] "In particular, a real-time optimizer (RTO) [a third-law engine] is utilized with a Supervisory Control and Data Acquisition (SCADA) ")
(Clm. 8, 15 ln. 7-8, 8-9 resp.) one or more processor-executable instructions executed by at least one processor is taught by (McDowell, [0050] "To manage and monitor the operation of the pipeline network 100, various processor based devices...")
(Clm. 8, 15 ln. 12-13, 13-14 resp.) one or more processor-executable instructions executed by the at least one processor is taught by (McDowell, [0050] "To manage and monitor the operation of the pipeline network 100, various processor based devices...")
 (Clm. 8, 15 ln. 17-18, 18-19 resp.) one or more processor-executable instructions executed by the at least one processor is taught by (McDowell, [0050] "To manage and monitor the operation of the pipeline network 100, various processor based devices...")
In regard to claims 6 and 14, McDowell, Felemban and Pilcher teach: The pipeline rupture detection system of claim 1, wherein the third-law engine assumes pressure in the pipeline remains unchanged in the absence of operating state changes of the pipeline. (McDowell, [0021] "Similarly, the normal operation of pumping units within the network (i.e., turning pumps on, off or adjusting a variable frequency drive) may create a pressure wave within the network giving rise to an alarm. These pressure waves reflect normal pipeline operation but may give rise to hundreds of false alarms on a daily basis. The dynamic nature of the system in accordance with the present invention provides effective alarm management to reduce the overall occurrence of the false alarms... The method includes sensing one or more pressure waves within the pipeline network at predetermined locations within the pipeline network, automatically adjusting a predetermined stable operating threshold for the pipeline network at the predetermined locations based upon at least one of the operating mode of the pipeline network, current operating conditions in the pipeline network and current operating events in the pipeline network, and determining the presence of a possible destabilizing event in the pipeline network by determining whether or not the sensed pressure waves exceed the adjusted predetermined stable operating threshold."; When the normal operating state changes, the pressure loss is automatically adjusted based on the current operating state; when the normal operating state does not change (absence), the pressure should remain unchanged.)
In regard to claims 9 and 16, McDowell, Felemban and Pilcher teach: The method of claim 8, further comprising ceasing a flow of fluid through the pipeline when the final status determination is indicative of the pipeline being ruptured by at least one of closing a valve of the pipeline and turning off a pump of the pipeline. (McDowell [0020], "In the event that a rupture or leak is detected the control unit may identify or automatically execute remedial measures to minimize fluid loss from the system. The remedial measures may include but are not limited to the powering off of pumps to reduce flow to the leak, temporarily shutting down the pipeline, diverting the flow within the pipeline, and isolating the leak site.")
Claims 2, 3, 7, 10, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell in view of Felemban in view of Pilcher in further view of Guerriero (US 2017 /0076563 A1). 
In regard to claims 2, 10 and 17, McDowell, Felemban and Pilcher teach: … a historical data trainer configured to train the support vector machine and (Felemban, [0037] "Embodiments for a pipeline monitoring system use signal processing and machine learning techniques to detect the presence of leakage in the pipelines… Support Vector Machine (SVM) classifiers are trained on resulting feature vectors, along with targeted labels of class."; [0028] "A WSN used in embodiments described herein includes inter-node communication, networking, and analysis of logged sensory data.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell to incorporate the teachings of Felemban by including SVM. Doing so would allow the system to improve performance by experience for classification problems. (Felemban — [0038]) 
McDowell, Felemban and Pilcher fail to teach, but Guerriero teaches: The pipeline rupture detection system of claim 1, said processor-executable instructions, further including instructions comprising a historical data trainer configured to train the neural network combiner with historical data representing one or more measurable historical physical properties of the pipeline. (Guerriero, [0023] "At S220, the signal processing unit may receive collected physical data representing a physical characteristic of a second set of a plurality of pipeline locations… The pipeline model might comprise, for example a predictive model and may include one or more neural networks [the neural network combiner], Bayesian networks ( such as Hidden Markov models)… the model(s) are trained on prior data and outcomes known to the pipeline enterprise.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell, Felemban and Pilcher to incorporate the teachings of Guerriero by including the historical data. Doing so would allow the system to be trained on the known data. (Guerriero, [0023] "… outcomes known to the pipeline enterprise")
In regard to claims 3, 11 and 18, McDowell, Felemban, Pilcher and Guerriero teach: The pipeline rupture detection system of claim 2, wherein the historical data trainer trains the support vector machine (Felemban [0037], "Embodiments for a pipeline monitoring system use signal processing and machine learning techniques… and Support Vector Machine (SVM) classifiers are trained on resulting feature vectors, along with targeted labels of class.") with a set of normal operating conditions of the pipeline ([0038], "Binary classification can be used in which the pressure signal is classified into one of two classes. A first class includes non-leak or benign objects, which shows the fluid flow in the pipeline is normal and there is no defect present in the pipeline.") and a set of abnormal operating conditions of the pipeline. ([0038], "A second class is a leak or non-benign object, which indicates the presence of a fault, deformation, or crack in the pipeline.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell to incorporate the teachings of Felemban by including SVM. Doing so would allow the system to improve performance by experience for classification problems. (Felemban — [0038])
In regard to claim 7, McDowell, Felemban, Pilcher and Guerriero teach: The pipeline rupture detection system of claim 1, wherein the support vector machine, the third-law engine, and the rate of change combination engine each receive the input data (Guerriero [0023], "the signal processing unit may utilize a pipeline model… The pipeline model might comprise, for example a predictive model and may include one or more neural networks… expert systems… or other systems known in the art for addressing problems with large numbers of variables… The specific data and outcomes analyzed may vary depending on the desired inputs and/or functionality of the particular predictive model.") from a supervisory control and data acquisition system ([0029], "the physical data is processed by a Supervisory Control And Data Acquisition ("SCADA") device prior to being received by the signal processing unit.") configured to monitor the physical properties of the pipeline. ([0030], "SCADA devices 530 may process pressure, temperature,and/or flow parameters… " [0030])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell, Felemban and Pilcher to incorporate the teachings of Guerriero by including SCADA. Doing so would allow the control system to be combined with a data acquisition and storage system. (Guerriero, [0029] "The control system may be combined with a data acquisition and storage system, according to some embodiments, by adding the use of coded signals over communication channels to acquire information about the status of the remote equipment.")
Claims 4, 5, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell in view of Felemban in view of Pilcher in view of Guerriero in further view of Bowman (US 8,306,931 B1). 
In regard to claims 4, 12 and 19, McDowell, Felemban, Pilcher and Guerriero teach: The pipeline rupture detection system of claim 2, wherein the historical data trainer trains the neural network combiner with status determinations (Pilcher, p. 3 "The setup for the proposed neural network combiner is shown in Fig. 4 and referred to as System II. The idea is to employ a neural network to combine the results of the ensemble of classifiers [status determinations] in a non-linear manner... Randomly one-half of the training data [historical training data] is put into group 1 and the other half into group 2. Group 1 is used to train the individual classifiers.") 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell and Felemban to incorporate the teachings of Pilcher by including the neural network combiner. Doing so would make the performance better than the individual classifiers and their combination using rules.
generated by one or more of the support vector machine, the third-law engine, and the rate of change combination engine (McDowell, [0047] "In particular, a real-time optimizer (RTO) [a third-law engine] is utilized with a Supervisory Control and Data Acquisition (SCADA) unit to detect destabilizing events in the pipeline by detecting pressure reactions..."; [0007] "When the measured rate of change exceeds the preselected maximum total change, an alarm is triggered indicating the possibility of a leak or rupture." )
 McDowell, Felemban, Pilcher and Guerriero fail to teach, but Bowman teaches: based on analyses thereby of tagged data, wherein the tagged data is indicative of whether the pipeline is ruptured. ("The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal data in a data stream. Embodiments include an integrated set of algorithms that enable an analyst to detect, characterize, and track abnormalities in real-time data streams based upon historical data labeled as predominantly normal or abnormal… The number, size, and connections of the neural networks all automatically adapted to the data"; tagged data corresponds to abnormal data; "Sensors 103 are configured to monitor 106 the operating characteristics of components in components 104. Thus, sensors 103 can also include any of a variety of different types of sensors such as, for example… pressure sensors, temperature sensors, magnetic sensors, chemical sensors, etc." Col. 10 line 56-62; pipeline is ruptured corresponds to the operating characteristics of components)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell, Felemban, Pilcher and Guerriero to incorporate the teachings of Bowman by including neural network. Doing so would allow the system to be data driven, resulting more affordable processing. (Bowman — Abstract)
In regard to claims 5, 13 and 20, McDowell, Felemban, Pilcher, Guerriero and Bowman teach: The pipeline rupture detection system of claim 1, wherein the support vector machine, the third-law engine, and the rate of change combination engine generate their respective status determinations independently of each other. (Bowman Col 24, "method 400 includes an act of defining a suite of Independent Component Analysis (ICA) neural networks from the data driven input… For example, neural network training module 218 can define a suite of ICA neural networks for measurand groups 251…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDowell, Felemban, Pilcher and Guerriero to incorporate the teachings of Bowman by including ICA neural network. Doing so would extend the system to allow additional inputs that aid in the detection process. (Bowman — Col 24 lines 25-27)
Response to Arguments
• Applicant's arguments filed on 03/05/2021 with respect to rejections under 35 U.S.C. 103 have been fully considered but they are moot:
- Applicant argues: (see p. 9 middle, claim 1): “Applicant submits that Guerriero's predictive pipeline model does not calculate this information, nor does it use the specifically claimed information to determine its prediction. Indeed, there is no teaching in Guerriero as to compiling these three types of data sets and analyzing them in the combined manner…”
(see p. 9 bottom, claim 1): “there is no teaching in Guerriero (or Bowman or Felemban) regarding combining results from: i) the first status determination (that is…, ii) the second status determination (that is…, and iii) the third status determination (that is…and using them as a combined input for a neural network combiner that indicates whether there is a rupture,”
(see p. 10 bottom, claim 1): “Bowman is completely devoid…  Applicant submits that there is simply no such teaching or suggestion of these specifically performed functions and/or these specifically recited elements the functions are being performed on.”
(see p. 11 bottom, claim 1): “i) the first status determination… ii) the second status determination… and iii) the third status determination… and using them as a combined input… Felemban not only fails to teach or suggest the claimed subject matter, but also fails to cure the deficiencies in Guerriero, Bowman and McDowell… McDowell not only fails to teach or suggest the claimed subject matter, but also fails to cure the deficiencies in Guerriero, Felemban, and Bowman.”
- Examiner answers: the arguments do not apply to the references (Pilcher) being used in the current rejection. Pilcher teaches a neural network combiner that use three unrelated / different predictions and combine them as an input to the neural network combiner. The overall prediction of the neural network combiner is better than the individual predictions. It would be obvious to combine Pilcher with other references by including the neural network combiner for it would improve the overall performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122